Citation Nr: 1211347	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right knee arthroscopic surgery, from June 10, 2008 to July 8, 2008, and from September 1, 2008 to the present (with a temporary 100 percent evaluation assigned from July 9, 2008 to August 31, 2008).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1991 to May 1996, February 2003 to October 2003, and May 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in August 2011.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is in receipt of service connection for residuals of arthroscopic surgery of his right knee.  He contends that the currently assigned evaluation of 10 percent, exclusive of the period when he was awarded a 100 percent evaluation for surgical convalescence, does not adequately contemplate the severity of his condition.  

There are, at present, two VA examinations of record which assessed the Veteran's range of motion and other aspects of the disability picture.  Additionally, the Veteran has submitted private treatment reports from his orthopedic surgeon.  The Veteran required an additional arthroscopic intervention in his knee in 2008, and he has maintained throughout the course of the appeal that he experiences considerable pain in the joint. 

A Travel Board hearing was conducted by the undersigned in August 2011.  At that time, the Veteran presented testimony in which he alleged that the most recent VA examination of record, dated in April 2011, was not adequate in its thoroughness.  Specifically, the Veteran asserted that the focus of the examination was solely on limitation of motion, and that the loss of the meniscus disc, and the resultant pain from this, was not adequately discussed.  The Veteran went on to state "I thought my knee was worse than that."  

The Board notes that both VA examinations of record, dated in October 2008 and April 2011, indicate that the Veteran's range of motion is normal (full range between zero and 140 degrees).  The Veteran's history of surgery was discussed in both of these reports; however, it does not appear that all of the Veteran's contentions were addressed.  In the hearing testimony, the Veteran complained of having the "pressure of the bone on bone" when he climbs the stairs at his work.  While not directly stated, it is implicit in this description of symptoms that the Veteran feels his right knee joint is not particularly stable.  The Board can deduce this assertion, as the Veteran has expressly stated that the cartilage-free joint space is productive of anatomically abnormal bone to bone contact, and that this is productive of limiting pain while he is engaged in climbing or other stresses.  Neither the 2008 or 2011 VA examination address instability, and given that the Veteran has had cartilage in the joint removed surgically (confirmed by radiographic studies), it is not inconceivable that such a manifestation would arise.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the evidence of record reflects, at best approximation, the severity of the disability picture at issue. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the current case, the Veteran asserts that his disability is of greater severity than what was assessed at the April 2011 examination, and by the nature of his claim, alleges that all manifestations of the knee disability were not fully taken into consideration.  Accordingly, the Board will remand the case so that a new VA examination can be afforded.  In this regard, the Board is of the opinion that examination by an orthopedic physician would be most helpful, and the examiner should address, if present, the extent of any knee subluxation or instability in addition to limitation of motion presented by joint arthritis.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for an orthopedic examination with a physician for the purposes of determining the severity of his service-connected right knee disability.  In this regard, the examiner is asked to opine on the extent of the disability and, specifically, to discuss functional limitation of the joint, to include limitations on motion as due to arthritis and/or the absence of cartilage.  Furthermore, the examiner should describe whether there is evidence of fatigue, weakness, incoordination and, should expressly state whether instability or subluxation in present.  A detailed rationale should accompany all conclusions reached in the examination report.  

3.  Following any additional indicated development, conduct a de novo review of the claim on the merits.  Should the appeal not be granted in its entirety, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


